Citation Nr: 1618556	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-02 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon, that denied the above claims.

In June 2015, the Board remanded this case to the AOJ for further development.  That development has been completed, as discussed below, and the case now returns for appellate review.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran's current left shoulder disability did not have it onset during active service and is not related to any incident of service.

2.  The Veteran's current right shoulder disability did not have it onset during active service and is not related to any incident of service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

A July 2010 letter provided the Veteran all notice required under the VCAA.  It notified him of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2015).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied. 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and identified private treatment records have been associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  He has not identified any other records or evidence he wished to submit or have VA obtain on his behalf.  

An adequate VA examination was also performed, and medical opinion provided, in August 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the examination report, the examiner considered the Veteran's medical history, set forth the findings made on examination, and provided an explanation in support of the conclusions reached that is specific and clear, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

The Board remanded this claim in June 2015 to obtain additional VA and/or private treatment records and to afford the Veteran a VA examination.  As described above, these actions have been accomplished to the extent possible.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


II. Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. See 38 C.F.R. § 3.303(a) (2015); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including degenerative joint disease, a form or arthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id. ; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for arthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  This presumption may be rebutted by affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(d) (2015). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Here, in July 2010 and October 2010 and statements, the Veteran described an incident during service in January 1967 when he was attacked by six other men and sustained injuries to his head, neck, and back.  In his January 2011 notice of disagreement, he stated that he complained about his shoulders hurting during service in June 1969.  He also stated that he believed that when he was attacked in January 1967 that "they also got my shoulders."

Service treatment record show that in January 1967 the Veteran was involved in a fight and suffered a concussion and contusions to his head.  in June 1969, he was treated aboard the USS Chilton for complaints of pain in his left shoulder for 2 days.  The report indicated that the Veteran fell down a ladder and was treated with rubbing liniment.  On separation examination in September 1969, the Veteran made no complaints concerning his shoulders and clinical examination of his upper extremities was normal. 

After service, VA treatment records show that the Veteran complained of shoulder pain in November 2010.  See VA treatment record, dated November 2, 2010.  On examination at Providence St. Mary Medical Center in November 2014, he stated that he separated his right shoulder some time ago.

On VA examination in August 2015, the Veteran was diagnosed as having bilateral acromioclavicular (AC) joint arthritis.  He reported that he fell and sprained his left shoulder during service in June 1969.  He denied having any injury to his right shoulder during service.  He stated that his only right shoulder injury was in January 1998 when he fell and was told by a doctor that he had a separation of the right shoulder.  The VA examiner concluded that it was not likely that the Veteran's left shoulder arthritis was a residual of the single minor sprain in service in June 1969.  The examiner explained that the left shoulder injury/sprain was not mentioned ever again; that his current left shoulder complaints did not start until the last 10 years; that there was no continuity to support a chronic condition from 1969; that the Veteran's post-service employment was moderate to heavy labor as a truck driver; and that it was most likely that his current left shoulder condition was due to his post-service employment.  With respect to the right shoulder, the examiner concluded that it was not likely at all that there was any injury to the Veteran's right shoulder in service as none could be found in the service treatment records and the Veteran stated that the only injury to his right shoulder was in 1998 long after service.  Therefore, the examiner stated that he could not find any nexus for the current right shoulder condition to service.

In carefully reviewing the evidence of record, the Board finds that while a current disability of the shoulders has been established, the preponderance of the evidence shows that it was not incurred in or aggravated by active service.  

Here, the Veteran's January 2011 statement that he complained about both shoulders hurting (as opposed to only the left shoulder) during service in June 1969 and that his shoulders were injured when he was attacked in January 1967 are not credible.  The service treatment record dated in June 1969 shows that he complained only of his injury his left shoulder and of left shoulder pain; there was no mention of his right shoulder.  Further, the service treatment record dated in January 1967 shows that when the Veteran was attacked he suffered a concussion and contusions to his head; there was no mention of any injury or symptoms concerning either shoulder.  The service treatment records, including the September 1969 separation examination, are entirely negative for any complaints or findings pertaining to the right shoulder.  These records made contemporaneous to service are found to carry greater weight than the Veteran's recollection of events many years later.  Further, on VA examination in August 2015 the Veteran denied suffering any injury to his right shoulder during service and instead explained that he injured his right shoulder many years after service in 1998.  He also made no mention of sustaining an injury to either shoulder in his initial July and October 2010 statements describing the 1967 attack.  In those statements, he mentioned only his neck, back, and head.  He did not mention his shoulders until January 2011, after his service connection claim for a shoulder disorder had been denied.  Accordingly, the Veteran's statements as to suffering and injury to both shoulders in January 1967 and having right shoulder pain in June 1969 carry no weight and are outweighed by the more probative evidence to the contrary.  

Thus, the credible and probative evidence of record in the form of contemporaneous treatment records weighs against a finding either of chronicity during active service or a continuity of symptoms following active service.  See 38 C.F.R. § 3.303(b).  Rather, it shows that the Veteran's shoulder pathology did not manifest until many years after service.  Consequently, service connection for the Veteran's bilateral shoulder disorder cannot be awarded on the basis of a chronicity in service or a continuity of symptoms thereafter under 38 C.F.R. § 3.303(b) for chronic disabilities.  

Service connection may still be established if all the evidence of record shows that the Veteran's right and/or left shoulder disability is related to active service.  See 38 C.F.R. §§ 3.303(d).  However, such a relationship must be established by a medical nexus.  See 38 C.F.R. § 3.303(a).  In this case, the preponderance of the competent and probative evidence weighs against a relationship to service.  As noted above, the Veteran did sustain a left shoulder injury during service in June 1969 when he fell from a ladder.  However, the credible and probative evidence of record shows that he did not sustain any injury to his right shoulder or experience any right shoulder symptoms or problems during service.  Further, the August 2015 VA examiner concluded that it was not likely that the Veteran's left shoulder arthritis was a residual of the single minor sprain in service in June 1969 and that, in the absence of any right shoulder injury in service, he could not find any nexus for the current right shoulder condition to service.  This opinion was rendered by a medical professional who considered the Veteran's medical history and is supported by a thorough explanation which is consistent with the credible evidence of record.  Accordingly, it is found to carry great weight.

The Board has considered the Veteran's contention that his right and left shoulder disorders stem from his active service.  However, given the credible evidence of record and the medical complexity of this issue, the Board accords more weight to the findings of the VA examiner, a medical professional, than to the Veteran's statements.  In short, the preponderance of the evidence weighs against a relationship between the Veteran's current right and left shoulder disorders and any disease, injury, or event during service.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right shoulder disorder and a left shoulder disorder must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


